Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 105 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 105 /X/ (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant's Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (DATE) pursuant to paragraph (b) X 60 days after filing pursuant to paragraph (a)(1) on (DATE), 2015 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment Lazard Funds Prospectus May 29, 2015 Shares Institutional Open R6 Emerging Markets Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX RLEBX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Table of Contents 2 Summary Section Carefully review this important section for 2 Lazard Emerging Markets Equity Blend Portfolio information on the Portfolios investmentobjective, fees and past performance and asummary of the Portfolios principal investmentstrategies and risks. 7 Investment Strategies and Review this section for additional information Investment Risks on the Portfolios investment strategies and risks. 11 Fund Management Review this section for details on the people and 11 Investment Manager organizations who oversee the Portfolio. 11 Portfolio Management 11 Biographical Information of Principal Portfolio Managers 11 Administrator 11 Distributor 11 Custodian 12 Shareholder Information Review this section for details on how shares 12 General are valued, how to purchase, sell and exchange 13 How to Buy Shares shares, related charges and payments of 15 Distribution and Servicing Arrangements dividends and distributions. 16 How to Sell Shares 17 Investor Services 18 General Policies 18 Account Policies, Dividends and Taxes 20 Financial Highlights Review this section for recent financial information. Back Cover Where to learn more about the Portfolio. Prospectus 1 Lazard Funds Summary Section Lazard Emerging Markets Equity Blend Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees None .25% None Other Expenses .28% .38% .28% * Total Annual Portfolio Operating Expenses 1.28% 1.63% 1.28% Fee Waiver and Expense Reimbursement**  .03% .03% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.28% 1.60% 1.25% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Institutional Shares from the last fiscal year. ** Reflects a contractual agreement by the Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through May 29, 2016, to the extent Total Annual Portfolio Operating Expenses exceed 1.30%, 1.60% and 1.25% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $ 130 $ 406 $ 702 $ 1,545 Open Shares $ 163 $ 511 $ 884 $ 1,930 R6 Shares $ 127 $ 403 $ 699 $ 1,543 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 44% of the average value of its portfolio. 2 Prospectus Principal Investment Strategies The Investment Manager allocates the Portfolios assets among various emerging markets equity strategies managed by the Investment Manager (and other emerging markets equity securities held in other strategies managed by the Investment Manager) in proportions consistent with the Investment Managers evaluation of various economic and other factors through quantitative and qualitative analysis. These proportions are changed from time to time without notice to shareholders, and at any given time the allocation to one strategy, region or country may comprise a substantial percentage of the Portfolios assets, or conversely, there may be no allocation to any such strategy, region or country. The Investment Manager will make allocation and securities selection decisions based on quantitative and qualitative analysis using a number of different tools, including proprietary software models. Quantitative analysis includes statistical analysis of portfolio risks, factor dependencies and trading tendencies. Qualitative analysis includes analysis of the global economic environment as well as internal and external research on individual securities, portfolio holdings, attribution factors, behavioral patterns and overall market views and scenarios. The equity securities in which the Portfolio invests may be denominated in the US dollar, the Canadian dollar, the Euro, the Japanese yen, the Pound Sterling, or the local currency of the issuer. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities, including common stocks and depository receipts and shares, of companies that are economically tied to emerging market countries. Emerging market countries include all countries not represented by the Morgan Stanley Capital International (MSCI
